Case 7:18-cv-08386-NSR-PED Document 40 Filed 06/26/19 Page 1of1

Littler

Employment & Labor Law Solutions Worldwide”

June 26, 2019

VIA ECF

Honorable Judge Nelson Stephen Roman

U.S. District Court

Southern District of New York

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, NY 10601-4150

Littler Mendelson, P.C.
One Newark Center

8th Floor

Newark, NJ 07102

Peter Ajalat and Russ McEwan
Office Managing Shareholders

Lindsay M. Sorin
973.848.4727 direct
973.848.4700 main
973.556.1746 fax
lsorin@littler.com

Re: = William Gunnar Truitt v. Salisbury Bank and Trust Company, et al.

Index No. 7:18-cv-08386

Dear Judge Roman:

We represent Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. in the
above referenced matter. On June 3, 2019, Magistrate Judge Davison So Ordered an Amended
Civil Case Discovery Plan and Scheduling Order, providing the parties with additional time to
complete discovery. See ECF#39. In light of the Amended Scheduling Order, which sets a
discovery end date of October 30, 2019, we write to respectfully request an adjournment of the
currently scheduled case management conference on July 25, 2019. There have been no previous

requests for an adjournment of this conference, and Plaintiff consents to this request.

Thank you for the Court’s consideration of this request.

Respectfully submitted,

/s Lindsay M. Sorin
Lindsay M. Sorin

ce: Robert Lower, Esq. (via ECF)
Ted McCullough, Esq. (via ECF)
James Coughlin, Esq. (via ECF)

FIRMWIDE:165150894.1 099759.1001

littler.com
